Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered February 16, 1995, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a persistent felony offender, to concurrent terms of 15 years to life, unanimously affirmed.
Defendant was not denied his right to represent himself. Defendant never made an unequivocal request to proceed pro se (see, People v McIntyre, 36 NY2d 10, 17). The isolated remark relied upon by defendant on this appeal, when viewed in its immediate context as well as in light of the entire record, cannot be interpreted as a request for self-representation. Concur—Murphy, P. J., Wallach, Nardelli, Tom and Colabella, JJ.